Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-5, 7-8, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masahito et al (WO 2017150186, English translation provided).
Regarding claim 1, Masahito discloses that, an additive manufacturing system (Fig. 1, item 1), comprising: 
a support (Fig. 1, items 13, 14 and 15); and
a print head (Fig. 1, item 7 (22, 23)) operatively connected to and moveable in a travel direction (for example, item PD in Fig. 4(a) (the print traveling direction PD (page 10, lines 386-388))) by the support, the print head including:
an outlet (for example, item 23a in Fig. 5 (the discharge port 23a (page 12, lines 461-464))) configured to discharge a material (Fig. 5, item PM) during motion in the travel direction, the material trailing from the outlet in a direction opposite the travel direction (as shown in Fig. 4 (a));
 a compactor (Fig. 1, item 30 (31) (pressing means (page 10, line 386))) configured to compact the material during discharge; and
a cure enhancer (Fig. 4 (a), item 50 (50A and 50B); Various types of heating units 50 and 51 can be applied. Examples of the heating method include heat ray heating, high frequency heating, induction heating, ultrasonic heating, gas heating, laser heating and the like (p.g. 9, lines 366-368)) leading the outlet relative to the travel direction and configured to direct cure energy toward the material being discharged (as shown in Fig. 4(a)).
Regarding claims 2-5, 7, Masahito discloses that, as illustrated in Fig. 4 (a), the cure enhancer (for example, item 50A (5) in Fig. 4(a) (the heat from the heating unit 50A partially softens and/ or partially melts the surface of the print material PM in the lower layer (page 10, lines 399-401))) is configured to expose the material to cure energy prior to the material being compacted by the compactor. The cure enhancer is a first cure enhancer. The additive manufacturing system further includes a second cure enhancer (for example, item 50B (50) in Fig. 4(a) (the heat from the heating unit 50B causes the upper layer to be laminated (page 10, line 401))) configured to direct cure energy toward the material in at least one of a different direction or at a different location (as shown in Fig. 4(a) (related to claim 3)). As shown in Fig. 4(a), the second cure enhancer trails the outlet relative to the travel direction (related to claim 4). As shown in Fig. 4(a), the second enhancer also trails the compactor (In another example, the heating unit 50 can be configured to directly heat the print material PM (page 9, line 362) (related to claim 5)). As shown in Fig. 4(a), the second cure enhancer is configured to expose the material to cure energy after the material has been compacted by the compactor (related to claim 7).  
Regarding claims 8, 12, Masahito discloses that, as illustrated in Fig. 4 (a), the second cure enhancer is configured to expose the material to cure energy at a same location where the material is being compacted by the compactor (That is, the heating unit 50 can be configured to heat the printing material PM mainly through the pressing surface 41 of the pressing body 31.  The heat of the heating unit 50 is transferred to the printing material PM through the pressing surface 41 of the pressing body 31 (page 9, lines 357-360)). As illustrated in Fig. 4(a), the heating unit 50A (50) is located at a leading outside of the compactor (i.e., item 41A (31A)) (related to claim 12). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Masahito et al (WO 2017150186, English translation provided) as applied to claim 3 above.
Regarding claim 6, Masahito does not explicitly disclose the second cure enhancer leads the outlet.  
Masahito discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the first cure enhancer leading the outlet, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the cure enhancer for the purpose of imparting a flexibility of design. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Masahito et al (WO 2017150186, English translation provided) as applied to claim 3 above, further in view of Reese et al. (US 2018/0117851).
Regarding claim 9, Masahito discloses that, as illustrated in Fig. 4 (a), the first cure enhancer is configured to expose the material to cure energy from a direction that is orthogonal to an axis of the compactor. However, Masahito does not explicitly disclose the second cure enhancer is configured to expose the material to cure energy from an angle that is one of parallel or oblique to the axis of the compactor.
In the same field of endeavor, 3D printing, Reese discloses that, as illustrated in Fig. 2, such filament material may also be directed to at least one freely suspended roller 206 (i.e., as a compactor) ([0068], lines 1-2).  The energy beam may be a laser beam. The energy source may be a laser head that is mounted on a robot or similar mechanism that swivels around the vertical axis enabling deposition in any direction in the plane of deposition ([0068], lines 10-14). Reese also discloses that the print head may be configured as a six-axis robotic arm ([0044], lines 1-5 from bottom). Thus, Reese discloses that, the second cure enhancer is configured to expose the material to cure energy from an angle that is one of parallel or oblique to the axis of the compactor. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masahito to incorporate the teachings of Reese to provide that the second cure enhancer is configured to expose the material to cure energy from an angle that is one of parallel or oblique to the axis of the compactor. Doing so would be possible to obtain a particular pattern and shape of overlapping layers in the additive manufacturing, as recognized by Reese ([0002]).
Claim 10-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Masahito et al (WO 2017150186, English translation provided) as applied to claim 1 above, further in view of Yasukochi (US 2013/0260110).
Regarding claims 10-11, 13-14, Masahito does not explicitly disclose a portion of the compactor is configured to block cure energy from the cure enhancer. In the same field of endeavor, structure forming, Yasukochi discloses that, as illustrated in Figs. 1-2, the light irradiation unit 40 has a slit member 42 ([0049]). The slit member 42 has a slit 42a that is elongated along the Y-axis direction on a position opposed to the stage 20 ([0050]). The slit member 42 is formed of metal or resin. An inner circumferential surface of the slit member 42 is formed of a material having a high reflectance of light emitted from the UV lamp 41 ([0052], lines 1-4). Thus, Yasukochi discloses that, a portion of the compactor is configured to block cure energy from the cure enhancer. The portion of the compactor is located at a side oriented toward the cure enhancer.
As illustrated in Figs. 2, 3, and 6, the structure forming apparatus 100 is provided with a rotary drum 10 ([0040], line 1-2). This drum 10 can be considered as the wheel of the compactor. As illustrated in Fig. 2, on the outer circumferential surface 11 of the rotary drum 10, a mask M having a light passing shape pattern (hereinafter, referred to as a translucent pattern) is disposed ([0044]). As illustrated in Fig. 3, the black parts are light shielding parts, and the white part is a translucent part ([0047], lines 1-3). As illustrated in Fig. 6, there are multiple annual grooves created in the mask M. Thus, Yasukochi discloses that the compactor includes a wheel, and an annular groove in the wheel that is configured to guide the material (forming the pattern) (related to claim 13). In summary, Yasukochi discloses that, the compactor is configured to redirect (through blocking and masking) a path of cure energy (as shown in Fig. 2) (related to claim 14).       
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masahito to incorporate the teachings of Yasukochi to provide that a portion of the compactor is configured to block cure energy from the cure enhancer and the compactor including a wheel having a mask on. Doing so would be possible to form a fine structure with high resolution, as recognized by Yasukochi ([0011]).
Claims 15-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masahito et al (WO 2017150186, English translation provided) in view of Reese et al. (US 2018/0117851).
Regarding claims 15-18, Masahito discloses that, an additive manufacturing system (Fig. 1, item 1), comprising: 
a support (Fig. 1, items 13, 14 and 15); and
a print head (Fig. 1, item 7 (22, 23)) operatively connected to and moveable in a travel direction (for example, item PD in Fig. 4(a) (the print traveling direction PD (page 10, lines 386-388))) by the support, the print head including:
an outlet (for example, item 23a in Fig. 5 (the discharge port 23a (page 12, lines 461-464))) configured to discharge a material (Fig. 5, item PM) during motion in the travel direction, the material trailing from the outlet in a direction opposite the travel direction (as shown in Fig. 4 (a));
 a compactor having a wheel (Fig. 1, item 30 (31) (pressing means (page 10, line 386))) configured to compact the material during discharge; and
a cure enhancer (Fig. 4 (a), item 50 (50A and 50B); Various types of heating units 50 and 51 can be applied. Examples of the heating method include heat ray heating, high frequency heating, induction heating, ultrasonic heating, gas heating, laser heating and the like (p.g. 9, lines 366-368)) leading the outlet relative to the travel direction and configured to direct cure energy toward the material being discharged (as shown in Fig. 4(a)).
Masahito discloses that, as illustrated in Fig. 4 (a), the cure enhancer (for example, item 50A (5) in Fig. 4(a) (the heat from the heating unit 50A partially softens and/ or partially melts the surface of the print material PM in the lower layer (page 10, lines 399-401))) is configured to expose the material to cure energy prior to the material being compacted by the compactor (related to claim 16). The cure enhancer is a first cure enhancer. The additive manufacturing system further includes a second cure enhancer (for example, item 50B (50) in Fig. 4(a) (the heat from the heating unit 50B causes the upper layer to be laminated (page 10, line 401))) configured to direct cure energy toward the material in at least one of a different direction or at a different location (as shown in Fig. 4(a)). As shown in Fig. 4(a), the second cure enhancer trails the outlet relative to the travel direction (related to claim 17). As shown in Fig. 4(a), the second enhancer also trails the compactor (In another example, the heating unit 50 can be configured to directly heat the print material PM (page 9, line 362)) (related to claim 18). As shown in Fig. 4(a), the second cure enhancer is configured to expose the material to cure energy after the material has been compacted by the compactor.  
However, Masahito does not explicitly disclose the second cure enhancer is configured to expose the material to cure energy from an angle that is one of parallel or oblique to the axis of the compactor.
In the same field of endeavor, 3D printing, Reese discloses that, as illustrated in Fig. 2, such filament material may also be directed to at least one freely suspended roller 206 (i.e., as a compactor) ([0068], lines 1-2).  The energy beam may be a laser beam. The energy source may be a laser head that is mounted on a robot or similar mechanism that swivels around the vertical axis enabling deposition in any direction in the plane of deposition ([0068], lines 10-14). Reese also discloses that the print head may be configured as a six-axis robotic arm ([0044], lines 1-5 from bottom). Thus, Reese discloses that, the second cure enhancer is configured to expose the material to cure energy from an angle that is one of parallel or oblique to the axis of the compactor. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masahito to incorporate the teachings of Reese to provide that the second cure enhancer is configured to expose the material to cure energy from an angle that is one of parallel or oblique to the axis of the compactor. Doing so would be possible to obtain a particular pattern and shape of overlapping layers in the additive manufacturing, as recognized by Reese ([0002]).
Regarding claim 20, Masahito discloses that, as illustrated in Fig. 4 (a), the second cure enhancer is configured to expose the material to cure energy at a same location where the material is being compacted by the compactor (That is, the heating unit 50 can be configured to heat the printing material PM mainly through the pressing surface 41 of the pressing body 31.  The heat of the heating unit 50 is transferred to the printing material PM through the pressing surface 41 of the pressing body 31 (page 9, lines 357-360)). As illustrated in Fig. 4(a), the heating unit 50A (50) is located at a leading outside of the compactor (i.e., item 41A (31A)). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Masahito et al (WO 2017150186, English translation provided) and Reese et al. (US 2018/0117851) as applied to claim 15 above.
Regarding claim 19, Masahito does not explicitly disclose the second cure enhancer leads the outlet.  
Masahito discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the first cure enhancer leading the outlet, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the cure enhancer for the purpose of imparting a flexibility of design. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741